Exhibit 10.1

 

MERGER AGREEMENT

 

BY AND AMONG

 

EARTH BIOFUELS, INC.,

 

SOUTHERN BIO FUELS, INC.,

 

SOUTHERN BIO FUELS, LLC,

 

ITS MEMBERS AND

 

OTHER RELATED INDIVIDUALS

 

Dated as of March 31, 2006

 

--------------------------------------------------------------------------------


 

MERGER AGREEMENT

 

THIS MERGER AGREEMENT (this “Agreement”) is made and entered into as of
March 31, 2006 by and among Earth Biofuels, Inc., a Delaware corporation (“Earth
Biofuels”), Southern Bio Fuels, Inc., a Delaware corporation (the “Company”),
Southern Bio Fuels, LLC, a Mississippi limited liability company and the sole
stockholder of the Company (the “Stockholder”), each of the members of the
Stockholder listed on the signature pages hereof (the “Members”), and each of
the individuals listed on the signature pages hereof (the “Individuals” and,
together with the Members, the “Equity Owners”).

 

RECITALS

 

A.                                   The Boards of Directors of each of Earth
Biofuels and the Company believe it is in the best interests of each company and
their respective stockholders that Earth Biofuels acquire the Company through
the statutory merger of the Company with and into Earth Biofuels (the “Merger”)
and, in furtherance thereof, have approved the Merger.

 

B.                                     Pursuant to the Merger, among other
things, all of the issued and outstanding shares of common stock of the Company
(the “Company Common Stock”) shall be converted into the right to receive the
consideration specified in Section 1.5.

 

C.                                     Earth Biofuels, the Company, the
Stockholder and the Equity Owners desire to make certain representations and
warranties and other agreements in connection with the Merger.

 

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
parties to this Agreement hereby agree as follows:

 


ARTICLE I


 


THE MERGER


 


1.1                                 THE MERGER.   AT THE EFFECTIVE TIME (AS
DEFINED IN SECTION 1.2) AND SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE APPLICABLE PROVISIONS OF THE DELAWARE GENERAL CORPORATION LAW
(THE “DGCL”), THE COMPANY SHALL BE MERGED WITH AND INTO EARTH BIOFUELS, THE
SEPARATE CORPORATE EXISTENCE OF THE COMPANY SHALL CEASE, AND EARTH BIOFUELS
SHALL CONTINUE AS THE SURVIVING CORPORATION (THE “SURVIVING CORPORATION”).

 


1.2                                 EFFECTIVE TIME.   THE CLOSING OF THE MERGER
(THE “CLOSING”) WILL TAKE PLACE SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, AT THE OFFICES OF THE COMPANY’S ATTORNEYS, WATKINS LUDLAM WINTER &
STENNIS, P.A., UNLESS ANOTHER PLACE OR TIME IS AGREED TO BY EARTH BIOFUELS AND
THE COMPANY.  THE DATE UPON WHICH THE CLOSING ACTUALLY OCCURS IS HEREIN REFERRED
TO AS THE “CLOSING DATE.”  ON THE CLOSING DATE, THE PARTIES HERETO SHALL CAUSE
THE MERGER TO BE

 

--------------------------------------------------------------------------------


 


CONSUMMATED BY FILING THE APPROPRIATE CERTIFICATE OF MERGER WITH THE SECRETARY
OF STATE OF DELAWARE IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “CERTIFICATE
OF MERGER”), IN ACCORDANCE WITH THE RELEVANT PROVISIONS OF THE DGCL (THE TIME OF
ACCEPTANCE BY THE SECRETARY OF STATE OF DELAWARE OF SUCH APPLICABLE FILING BEING
REFERRED TO HEREIN AS THE “EFFECTIVE TIME”).

 


1.3                                 EFFECT OF THE MERGER.    AT THE EFFECTIVE
TIME, THE EFFECT OF THE MERGER SHALL BE AS PROVIDED IN THE APPLICABLE PROVISIONS
OF THE DGCL.  AT THE EFFECTIVE TIME, ALL THE PROPERTY, RIGHTS, PRIVILEGES,
POWERS AND FRANCHISES OF EARTH BIOFUELS AND THE COMPANY SHALL VEST IN THE
SURVIVING CORPORATION, AND ALL DEBTS, LIABILITIES, OBLIGATIONS AND DUTIES OF
EARTH BIOFUELS AND THE COMPANY SHALL BECOME THE DEBTS, LIABILITIES, OBLIGATIONS
AND DUTIES OF THE SURVIVING CORPORATION.

 


1.4                                 CERTIFICATE OF INCORPORATION; BYLAWS.    AT
THE EFFECTIVE TIME, THE CERTIFICATE OF INCORPORATION OF EARTH BIOFUELS, AS IN
EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, SHALL BE THE CERTIFICATE OF
INCORPORATION OF THE SURVIVING CORPORATION UNTIL THEREAFTER AMENDED AS PROVIDED
BY LAW AND SUCH CERTIFICATE OF INCORPORATION.


 


(B)                                 AT THE EFFECTIVE TIME, THE BYLAWS OF EARTH
BIOFUELS, AS IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, SHALL BE THE
BYLAWS OF THE SURVIVING CORPORATION UNTIL THEREAFTER AMENDED AS PROVIDED BY LAW,
THE CERTIFICATE OF INCORPORATION AND SUCH BYLAWS.


 


1.5                                 MERGER CONSIDERATION; EFFECT ON CAPITAL
STOCK  (A)                       DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT,
THE FOLLOWING TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM:


 

(I)             “MERGER CONSIDERATION” MEANS THE CASH CONSIDERATION AND THE
STOCK CONSIDERATION.

 

(II)          “CASH CONSIDERATION” MEANS AN AGGREGATE OF $2,200,000, INCLUDING
(A) $250,000 IN CASH, (B) THE INITIAL PROMISSORY NOTE AND (C) THE EXECUTION
PROMISSORY NOTE.

 

(III)       “STOCK CONSIDERATION” MEANS AN AGGREGATE OF 2,933,333 SHARES OF
EARTH BIOFUELS’ COMMON STOCK, PAR VALUE $0.001 PER SHARE.

 

(IV)      “INITIAL PROMISSORY NOTE” MEANS THAT CERTAIN PROMISSORY NOTE, DATED AS
OF FEBRUARY 21, 2006, MADE BY EARTH BIOFUELS AND PAYABLE TO THE STOCKHOLDER IN
THE PRINCIPAL AMOUNT OF $850,000.

 

(V)         “EXECUTION PROMISSORY NOTE” MEANS THAT CERTAIN PROMISSORY NOTE,
DATED AS OF MARCH 31, 2006, MADE BY EARTH BIOFUELS AND PAYABLE TO THE
STOCKHOLDER IN THE PRINCIPAL AMOUNT OF $1,100,000.

 

(VI)      “INITIAL PAYMENTS” MEANS AN AGGREGATE OF $293,752.78 IN CASH,
INCLUDING A PAYMENT OF $43,752.78 IN CASH APPLIED TO THE PRINCIPAL OF THE
INITIAL PROMISSORY NOTE.

 

2

--------------------------------------------------------------------------------


 

(VII)   “EXECUTION PAYMENTS” MEANS (A) $806,247.22 IN CASH, ALL OF WHICH SHALL
BE APPLIED TO THE REMAINING PRINCIPAL OF THE INITIAL PROMISSORY NOTE, (B) THE
EXECUTION PROMISSORY NOTE AND (C) THE STOCK CONSIDERATION.

 

(VIII)                                                “PLANT” MEANS THAT CERTAIN
BIODIESEL REFINERY THAT WAS PREVIOUSLY OWNED BY THE STOCKHOLDER AND LOCATED IN
PEARL, MISSISSIPPI.  THE PLANT CURRENTLY IS LOCATED IN DURANT, OKLAHOMA ON THE
PREMISES OF EARTH BIOFUELS.

 


(B)                                 CONVERSION OF COMPANY COMMON STOCK.  SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE EFFECTIVE TIME, BY VIRTUE
OF THE MERGER AND WITHOUT ANY FURTHER ACTION ON THE PART OF EARTH BIOFUELS, THE
COMPANY, THE STOCKHOLDER, OR THE EQUITY OWNERS, THE COMPANY COMMON STOCK ISSUED
AND OUTSTANDING IN THE STOCKHOLDER’S NAME IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME WILL AT THE EFFECTIVE TIME BE CANCELED AND EXTINGUISHED AND SHALL BE
CONVERTED INTO AND EXCHANGED FOR THE RIGHT TO RECEIVE THE MERGER CONSIDERATION.


 


(C)                                  ACKNOWLEDGEMENT REGARDING PAYMENT OF MERGER
CONSIDERATION.  THE COMPANY, THE STOCKHOLDER AND THE EQUITY OWNERS ACKNOWLEDGE
THAT EARTH BIOFUELS (I) HAS PREVIOUSLY MADE THE INITIAL PAYMENTS TO THE
STOCKHOLDER AND (II) IS MAKING THE EXECUTION PAYMENTS TO THE STOCKHOLDER
CONCURRENTLY WITH ITS EXECUTION OF THIS AGREEMENT.


 


(D)                                 CAPITAL STOCK OF EARTH BIOFUELS.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE EFFECTIVE TIME, BY VIRTUE OF
THE MERGER AND WITHOUT ANY FURTHER ACTION ON THE PART OF EARTH BIOFUELS, THE
COMPANY, THE STOCKHOLDER OR THE EQUITY OWNERS, EACH SHARE OF COMMON STOCK OF
EARTH BIOFUELS ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
SHALL REPRESENT ONE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARE OF COMMON
STOCK OF THE SURVIVING CORPORATION.  EACH STOCK CERTIFICATE OF EARTH BIOFUELS
EVIDENCING OWNERSHIP OF ANY SUCH SHARES SHALL CONTINUE TO EVIDENCE OWNERSHIP OF
SUCH SHARES OF CAPITAL STOCK OF THE SURVIVING CORPORATION.


 


1.6                                 PAYMENT OF REMAINING MERGER CONSIDERATION;
SURRENDER OF CERTIFICATES.  (A)                                  PAYMENT OF
REMAINING MERGER CONSIDERATION.  AT THE EFFECTIVE TIME, EARTH BIOFUELS SHALL
MAKE AVAILABLE TO THE STOCKHOLDERS, FOR EXCHANGE IN ACCORDANCE WITH THIS
ARTICLE I, THE EXECUTION PAYMENTS PAYABLE ON THE CLOSING DATE PURSUANT TO
SECTION 1.5.


 


(B)                                 EXCHANGE PROCEDURES.  UPON SURRENDER BY THE
STOCKHOLDER OF ONE OR MORE CERTIFICATES THAT IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME REPRESENTED OUTSTANDING SHARES OF COMPANY COMMON STOCK THAT WERE CONVERTED
INTO THE RIGHT TO RECEIVE THE MERGER CONSIDERATION PURSUANT TO SECTION 1.5 (A
“CERTIFICATE”), THE STOCKHOLDER SHALL BE ENTITLED TO RECEIVE IN EXCHANGE
THEREFOR THE APPLICABLE EXECUTION PAYMENTS PURSUANT TO SECTION 1.5 AND THE
CERTIFICATE SO SURRENDERED SHALL FORTHWITH BE CANCELED.  UNTIL SO SURRENDERED,
EACH OUTSTANDING CERTIFICATE THAT, PRIOR TO THE EFFECTIVE TIME, REPRESENTED
SHARES OF COMPANY COMMON STOCK WILL BE DEEMED, FROM AND AFTER THE EFFECTIVE
TIME, TO EVIDENCE ONLY THE RIGHT TO RECEIVE THE MERGER CONSIDERATION IN RESPECT
OF EACH SUCH SHARE.

 

3

--------------------------------------------------------------------------------


 


1.7                                 NO FURTHER OWNERSHIP RIGHTS IN COMPANY
COMMON STOCK.    THE MERGER CONSIDERATION DELIVERED IN ACCORDANCE WITH THE TERMS
HEREOF SHALL BE DEEMED TO HAVE BEEN ISSUED IN FULL SATISFACTION OF ALL RIGHTS
PERTAINING TO SUCH COMPANY COMMON STOCK, AND THERE SHALL BE NO FURTHER
REGISTRATION OF TRANSFERS ON THE RECORDS OF THE SURVIVING CORPORATION OF COMPANY
COMMON STOCK THAT WERE OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.  IF,
AFTER THE EFFECTIVE TIME, CERTIFICATES ARE PRESENTED TO THE SURVIVING
CORPORATION FOR ANY REASON, THEY SHALL BE CANCELED AND EXCHANGED AS PROVIDED IN
THIS ARTICLE I.

 

1.8                                 Taking of Necessary Action; Further
Action.    If, at any time after the Effective Time, any further action is
necessary or desirable to carry out the purposes of this Agreement and to vest
the Surviving Corporation with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of the Company, the officers
and directors of the Surviving Corporation are fully authorized in the name of
the Company and the Surviving Corporation or otherwise to take, and will take,
all such lawful and necessary and/or desirable action so long as such action is
consistent with this Agreement.

 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY,


THE STOCKHOLDER AND THE EQUITY OWNERS


 

Except as disclosed in a disclosure schedule document of even date herewith and
delivered by the Company, the Stockholder and the Equity Owners to Earth
Biofuels prior to the execution and delivery of this Agreement and referring to
the representations and warranties in this Agreement (the “Disclosure
Schedule”), the Company, the Stockholder and the Equity Owners jointly and
severally represent and warrant to Earth Biofuels that the statements set forth
in this Article II are true, correct and complete as of the date of this
Agreement and will be true, correct and complete as of the Effective Time.

 

2.1                                 Organization, Standing and Power.    The
Company is a corporation duly organized, validly existing and in good standing
under the laws of Delaware.  The Company has the corporate power to own its
properties and to carry on its business as now being conducted and as proposed
to be conducted.  There is no jurisdiction, other than Mississippi and Oklahoma,
in which the Company owns any property or in which it has any employees, offices
or operations.  The Company has delivered a true and correct copy of its
Certificate of Incorporation and Bylaws, each as amended to date, to Earth
Biofuels.  The Company is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws.  The Company does not directly or
indirectly own any equity or similar interest in, or any interest convertible or
exchangeable or exercisable for, any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.

 

2.2                                 Capital
Structure.    (a)                          The authorized capital stock of the
Company consists of 10,000 shares of Company Common Stock, of which 10,000 are
issued and outstanding.  The capital stock of the Company is held solely by the
Stockholder.  There are no other outstanding shares of capital stock or voting
securities of the Company.  All outstanding shares of Company Common

 

4

--------------------------------------------------------------------------------


 

Stock are duly authorized, validly issued, fully paid and non-assessable.  All
outstanding shares of Company Common Stock are free and clear of all liens,
charges, claims, security interests or other encumbrances of any sort (“Liens”)
and are not subject to preemptive rights or rights of first refusal created by
statute, the Certificate of Incorporation or Bylaws of the Company or any
agreement to which the Company is a party or by which the Company is bound.


 


(B)                                 THE STOCKHOLDER OWNS ALL THE OUTSTANDING
SHARES OF RECORD OF CAPITAL STOCK OF THE COMPANY.


 


(C)                                  EXCEPT AS DISCLOSED ON SCHEDULE 2.2(C) OF
THE DISCLOSURE SCHEDULE, THE COMPANY HAS NOT ISSUED ANY OPTIONS, WARRANTS,
CALLS, RIGHTS, COMMITMENTS OR AGREEMENTS OF ANY CHARACTER TO WHICH THE COMPANY
IS A PARTY OR BY WHICH IT IS BOUND, OBLIGATING THE COMPANY TO ISSUE, DELIVER,
SELL, REPURCHASE OR REDEEM, OR CAUSE TO BE ISSUED, DELIVERED, SOLD, REPURCHASED
OR REDEEMED, ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR OBLIGATING THE
COMPANY TO GRANT, EXTEND, ACCELERATE THE VESTING OF, CHANGE THE PRICE OF, OR
OTHERWISE AMEND OR ENTER INTO ANY SUCH OPTION, WARRANT, CALL, RIGHT, COMMITMENT
OR AGREEMENT.


 


2.3                                 AUTHORITY, CONFLICTS,
CONSENTS.   (A)   SUBJECT ONLY TO THE REQUISITE APPROVAL OF THE MERGER AND THIS
AGREEMENT BY THE BOARD OF DIRECTORS OF THE COMPANY AND THE STOCKHOLDER, THE
COMPANY HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE
COMPANY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND
CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY THE COMPANY DOES NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT, CONFLICT WITH, OR RESULT IN ANY VIOLATION OF, OR DEFAULT UNDER
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH), OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR LOSS OF ANY
BENEFIT UNDER (ANY SUCH EVENT, A “CONFLICT”) (I) ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF THE COMPANY, AS AMENDED, OR (II) ANY
MORTGAGE, INDENTURE, LEASE, CONTRACT OR OTHER AGREEMENT OR INSTRUMENT, PERMIT,
CONCESSION, FRANCHISE, LICENSE, JUDGMENT, ORDER, DECREE, STATUTE, LAW,
ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ANY OF ITS PROPERTIES
OR ASSETS.


 


(C)                                  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY COURT,
ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR
INSTRUMENTALITY (“GOVERNMENTAL ENTITY”) IS REQUIRED IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT FOR (I) THE FILING OF THE CERTIFICATE OF MERGER AS
PROVIDED IN SECTION 1.2, AND (II) SUCH CONSENTS, APPROVALS, ORDERS,
AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER
APPLICABLE STATE OR FEDERAL SECURITIES LAWS.  SCHEDULE 2.3(C) OF THE DISCLOSURE
SCHEDULE SETS FORTH A FULL AND COMPLETE LIST OF ALL NECESSARY CONSENTS, WAIVERS
AND APPROVALS OF THIRD PARTIES THAT ARE REQUIRED TO BE OBTAINED BY THE COMPANY
IN CONNECTION WITH THE CONSUMMATION BY THE COMPANY

 

5

--------------------------------------------------------------------------------


 


OF THE TRANSACTIONS CONTEMPLATED HEREBY (OTHER THAN THE CONSENTS, WAIVERS AND
APPROVALS EXCLUDED BY CLAUSES (I) AND (II) ABOVE).


 

2.4                                 No Liabilities.    Except as disclosed on
Schedule 2.4 of the Disclosure Schedule, the Company does not have any
liability, indebtedness, obligation, expense, claim, deficiency, guaranty or
endorsement of any type, whether accrued, absolute, contingent, matured,
unmatured or other (whether or not required to be reflected in financial
statements prepared in accordance with generally accepted accounting
principles).

 


2.5                                 PLANT.  (A)   THE ONLY ASSET OF THE COMPANY
IS THE PLANT.


 


(B)                                 THE COMPANY HAS GOOD AND VALID TITLE TO THE
PLANT, FREE AND CLEAR OF ANY LIENS.


 


(C)                                  THE PLANT (I) IS ADEQUATE FOR THE CONDUCT
OF THE BUSINESS OF THE COMPANY AS CURRENTLY CONDUCTED, (II) IS IN GOOD OPERATING
CONDITION, SUBJECT TO NORMAL WEAR AND TEAR, AND (III) HAS BEEN REGULARLY AND
REASONABLY MAINTAINED.


 


(D)                                 THE PLANT HAS RECEIVED ALL APPROVALS OF
GOVERNMENTAL ENTITIES AND ALL COMPANY AUTHORIZATIONS (AS DEFINED BELOW) REQUIRED
IN CONNECTION WITH THE OPERATION THEREOF AND HAS BEEN CONSISTENTLY OPERATED AND
MAINTAINED IN ACCORDANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS AND
APPLICABLE INDUSTRY BEST PRACTICES AND STANDARDS, INCLUDING THOSE REGARDING
EFFICIENCY.


 


(E)                                  SCHEDULE 2.5(E) DESCRIBES ALL ALTERATIONS
TO EARTH BIOFUEL’S PREMISES THAT WILL BE NECESSARY TO OPERATE THE PLANT IN
ACCORDANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS AND APPLICABLE
INDUSTRY BEST PRACTICES AND STANDARDS.


 


(F)                                    SCHEDULE 2.5(F) HEREOF DESCRIBES THE
PERSONNEL THAT WILL BE REQUIRED BY EARTH BIOFUELS TO OPERATE THE PLANT IN
ACCORDANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS AND APPLICABLE
INDUSTRY BEST PRACTICES AND STANDARDS.


 

2.6                                 Agreements, Contracts and
Commitments.    Except as set forth in Schedule 2.6 of the Disclosure Schedule,
the Company does not have any obligations under, is not a party to, nor is it or
any of its assets or properties bound by any agreement, contract or commitment.

 

2.7                                 Governmental Authorization.    Schedule 2.7
of the Disclosure Schedule accurately lists each consent, license, permit, grant
or other authorization issued to the Stockholder or to the Company by a
Governmental Entity (i) pursuant to which the Stockholder operated or held any
interest in any of its properties or pursuant to which the Company currently
operates or holds any interest in any of its properties or (ii) that is required
for the operation of the Company’s business or the holding of any such interest
(herein collectively called “Company Authorizations”).  The Company
Authorizations are in full force and effect and constitute all of the
authorizations required to permit the Company to operate or conduct its business
or hold any interest in its properties or assets.

 

6

--------------------------------------------------------------------------------


 

2.8                                 Minute Books.    The minute books of the
Company made available to counsel for Earth Biofuels are the only minute books
of the Company and contain an accurate and complete summary of all transactions
approved by the directors (or committees thereof) and stockholders since the
time of incorporation of the Company.

 


2.9                                 ENVIRONMENTAL MATTERS.   (A)    TO THE
KNOWLEDGE OF THE COMPANY, THE STOCKHOLDER AND THE EQUITY OWNERS, NO SUBSTANCE
THAT IS REGULATED BY ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY OR THAT
HAS BEEN DESIGNATED BY ANY SUCH AUTHORITY TO BE RADIOACTIVE, TOXIC, HAZARDOUS OR
OTHERWISE A DANGER TO HEALTH OR THE ENVIRONMENT (HEREIN, A “HAZARDOUS MATERIAL”)
IS PRESENT IN, ON OR UNDER ANY PROPERTY THAT THE COMPANY OR THE STOCKHOLDER HAS
AT ANY TIME OWNED, OPERATED, OCCUPIED OR LEASED (HEREIN, A “FACILITY”), EXCEPT
AS PERMITTED BY AND MANAGED IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 NEITHER THE COMPANY NOR THE STOCKHOLDER HAS
TRANSPORTED, STORED, USED, DISPOSED OF, MANUFACTURED, RELEASED OR EXPOSED ITS
EMPLOYEES OR ANY OTHER PERSON TO HAZARDOUS MATERIALS (“HAZARDOUS MATERIALS
ACTIVITY”) IN VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR LOCAL STATUTE, RULE,
REGULATION, ORDER OR LAW.


 


(C)                                  TO THE KNOWLEDGE OF THE COMPANY AND THE
STOCKHOLDER, THE COMPANY AND THE STOCKHOLDER ARE AND AT ALL TIMES HAVE BEEN IN
MATERIAL COMPLIANCE WITH ALL FEDERAL, STATE AND LOCAL LAWS RELATING TO
EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF HAZARDOUS MATERIALS.


 


(D)                                 NO ACTION, PROCEEDING, PERMIT REVOCATION,
WRIT, INJUNCTION OR CLAIM IS PENDING OR THREATENED, CONCERNING THE HAZARDOUS
MATERIALS ACTIVITIES OF THE COMPANY OR THE STOCKHOLDER AND/OR ANY FACILITY, AND
NEITHER THE COMPANY NOR THE STOCKHOLDER IS AWARE OF ANY FACT OR CIRCUMSTANCE
THAT COULD INVOLVE THE COMPANY OR THE STOCKHOLDER IN ANY ENVIRONMENTAL
LITIGATION OR IMPOSE ANY ENVIRONMENTAL LIABILITY UPON THE COMPANY OR THE
STOCKHOLDER.


 

2.10                           Brokers’ and Finders’ Fees.    The Company has
not incurred, nor will it incur, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

 


2.11                           INSURANCE.    SCHEDULE 2.11 HEREOF SETS FORTH A
COMPLETE LIST OF ALL POLICIES OF OR BINDERS FOR FIRE, LIABILITY, WORKER’S
COMPENSATION AND OTHER FORMS OF INSURANCE OWNED OR HELD BY THE COMPANY OR THE
STOCKHOLDER.  ALL SUCH POLICIES, OR BINDERS THEREOF, ARE IN FULL FORCE AND
EFFECT, ALL PREMIUMS WITH RESPECT THERETO HAVE BEEN PAID, AND NO NOTICE OF
CANCELLATION OR TERMINATION HAS BEEN RECEIVED WITH RESPECT TO ANY SUCH POLICY OR
BINDER.  SUCH POLICIES OR BINDERS (A) ARE SUFFICIENT FOR COMPLIANCE WITH ALL
REQUIREMENTS OF LAW CURRENTLY APPLICABLE TO THE COMPANY AND THE STOCKHOLDER AND
OF ALL AGREEMENTS TO WHICH THE COMPANY OR THE STOCKHOLDER IS A PARTY OR BY WHICH
ANY OF THEM IS BOUND; (B) ARE IN SUCH AMOUNTS AND TYPES OF COVERAGE AS ARE
CUSTOMARILY MAINTAINED BY BUSINESSES OF THE SIZE AND TYPE AS THE COMPANY’S OR
THE STOCKHOLDER’S; (C) PROVIDE INSURANCE COVERAGE ADEQUATE FOR THE ASSETS AND
PRESENT OPERATIONS OF THE COMPANY; (D) WILL REMAIN IN FULL FORCE AND EFFECT
THROUGH THE EFFECTIVE TIME WITHOUT THE PAYMENT OF ADDITIONAL PREMIUMS; AND
(E) WILL NOT IN ANY WAY BE AFFECTED BY, OR TERMINATE OR LAPSE BY REASON OF, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY HAS NOT BEEN

 

7

--------------------------------------------------------------------------------


 


REFUSED ANY INSURANCE WITH RESPECT TO ITS ASSETS OR OPERATIONS, NOR HAS ITS
COVERAGE BEEN LIMITED, BY ANY INSURANCE CARRIER TO WHICH IT HAS APPLIED FOR ANY
SUCH INSURANCE OR WITH WHICH IT HAS CARRIED INSURANCE DURING THE LAST FIVE
YEARS.


 


2.12                           COMPLIANCE WITH LAWS.    EACH OF THE COMPANY AND
THE STOCKHOLDER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH, IS NOT IN MATERIAL
VIOLATION OF, AND HAS NOT RECEIVED ANY NOTICES OF VIOLATION WITH RESPECT TO, ANY
FOREIGN, FEDERAL, STATE OR LOCAL STATUTE, LAW OR REGULATION WITH RESPECT TO THE
CONDUCT OF ITS BUSINESS, OR THE OWNERSHIP OR OPERATION OF ITS BUSINESS, ASSETS
OR PROPERTIES.


 

2.13                           Complete Copies of Materials.    The Company has
delivered or made available to Earth Biofuels true and complete copies of each
agreement, contract, commitment or other document that is referred to in the
Disclosure Schedule or that has been requested in writing by Earth Biofuels or
its counsel.

 

2.14                           Representations Complete.    None of the
representations or warranties made herein by the Company, the Stockholder or the
Equity Owners (as modified by the Disclosure Schedule), nor any statement made
in any schedule or certificate furnished by the Company, the Stockholder or the
Equity Owners pursuant to this Agreement, contains or will contain at the
Effective Time, any untrue statement of a material fact, or omits or will omit
at the Effective Time to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which they were made, not misleading.

 

2.15                           Disclosure Schedule.    The Disclosure
Schedule has been prepared by the Company, the Stockholder and the Equity Owners
and dated and delivered on the date of this Agreement.  All warranties and
representations made by the Company, the Stockholder and the Equity Owners are
qualified by the Disclosure Schedule.  The Company, the Stockholder and the
Equity Owners shall disclose in the Disclosure Schedule each item of information
in each separate section in which such item may reasonably be required to be
disclosed.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF EARTH BIOFUELS


 

Earth Biofuels represents and warrants to the Company, the Stockholder and the
Equity Owners as follows:

 

3.1                                 Organization, Standing and Power.    Earth
Biofuels is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Earth Biofuels has the corporate power
to own its properties and to carry on its business as now being conducted and is
duly qualified to do business and is in good standing in each jurisdiction in
which the failure to be so qualified would have a material adverse effect on the
business, assets, financial condition, or results of operations of Earth
Biofuels or the ability of Earth Biofuels to consummate the transactions
contemplated hereby.

 

8

--------------------------------------------------------------------------------


 

3.2                                 Authority.    Earth Biofuels has all
requisite corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of Earth
Biofuels.  This Agreement has been duly executed and delivered by Earth Biofuels
and constitutes the valid and binding obligations of Earth Biofuels, enforceable
in accordance with its terms.  The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of any provision of, the charter
documents of Earth Biofuels.  No consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Entity, is
required by or with respect to Earth Biofuels in connection with the execution
and delivery of this Agreement by Earth Biofuels or the consummation by Earth
Biofuels of the transactions contemplated hereby, except for (i) the filing of
the Certificate of Merger with the Secretary of State of Delaware, and (ii) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable state and federal securities laws,
the laws of any foreign country and federal antitrust laws.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
AND THE EQUITY OWNERS


 

The Stockholder and the Equity Owners jointly and severally represent and
warrant to Earth Biofuels that:

 

4.1                                 Authorization.    The Stockholder has full
power and authority to enter into this Agreement, and this Agreement constitutes
the valid and legally binding obligation of the Stockholder, enforceable in
accordance with its terms.

 


4.2                                 OWNERSHIP.  THE STOCKHOLDER IS THE HOLDER OF
RECORD AND LEGAL OWNER OF ALL OF THE COMPANY COMMON STOCK.  SUCH COMPANY COMMON
STOCK IS FREE AND CLEAR OF ANY LIENS.


 


4.3                                 STOCK CONSIDERATION


 


(A)                                  THE STOCKHOLDER WILL ACQUIRE AND HOLD THE
STOCK CONSIDERATION (THE “SHARES”) FOR INVESTMENT FOR ITS ACCOUNT ONLY AND NOT
WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY “DISTRIBUTION” THEREOF
WITHIN THE MEANING OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”).


 


(B)                                 THE STOCKHOLDER UNDERSTANDS THAT THE SHARES
WILL NOT BE REGISTERED UNDER THE SECURITIES ACT BY REASON OF A SPECIFIC
EXEMPTION THEREFROM AND THAT THE SHARES MUST BE HELD INDEFINITELY, UNLESS THEY
ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR THE STOCKHOLDER OBTAINS
AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO EARTH BIOFUELS AND
ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.  THE STOCKHOLDER FURTHER
ACKNOWLEDGES AND UNDERSTANDS THAT EARTH BIOFUELS IS UNDER NO OBLIGATION TO
REGISTER THE SHARES.

 

9

--------------------------------------------------------------------------------


 


(C)                                  THE STOCKHOLDER IS AWARE OF THE ADOPTION OF
RULE 144 BY THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT,
WHICH PERMITS LIMITED PUBLIC RESALES OF SECURITIES ACQUIRED IN A NON-PUBLIC
OFFERING, SUBJECT ONLY TO THE SATISFACTION OF CERTAIN CONDITIONS.


 


(D)                                 THE STOCKHOLDER WILL NOT SELL, TRANSFER OR
OTHERWISE DISPOSE OF THE SHARES IN VIOLATION OF THE SECURITIES ACT, THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR THE RULES PROMULGATED
THEREUNDER, INCLUDING RULE 144 UNDER THE SECURITIES ACT.


 


(E)                                  THE STOCKHOLDER HAS BEEN FURNISHED WITH,
AND HAS HAD ACCESS TO, SUCH INFORMATION AS IT CONSIDERS NECESSARY OR APPROPRIATE
FOR DECIDING WHETHER TO INVEST IN THE SHARES, AND THE STOCKHOLDER HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND RECEIVE ANSWERS FROM EARTH BIOFUELS REGARDING
THE TERMS AND CONDITIONS OF THE ISSUANCE OF THE SHARES.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF THE EQUITY OWNERS


 

Each Equity Owner hereby severally, but not jointly, represents and warrants to
Earth Biofuels that:

 


5.1                                 AUTHORIZATION.  SUCH EQUITY OWNER HAS FULL
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, AND THIS AGREEMENT CONSTITUTES
THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH EQUITY OWNER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


 


5.2                                 OWNERSHIP.  THE MEMBERS ARE THE SOLE OWNERS
OF THE STOCKHOLDER.


 


ARTICLE VI


 


ADDITIONAL AGREEMENTS


 

6.1                                 Confidentiality.    Each of the parties
hereto hereby agrees to keep confidential such information or knowledge obtained
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby (“Confidential Information”); provided,
however, that the foregoing shall not apply to information or knowledge that
(a) a receiving party can demonstrate was already lawfully in its possession
prior to the disclosure thereof by the other party, (b) is generally known to
the public at the time of first disclosure to the receiving party, (c) became
known to the public through no fault of such receiving party or its employees,
(d) is later lawfully acquired by such receiving party from other sources
without any obligation of confidentiality, or (e) is developed independently by
either party without reference to, or specific knowledge of, the other party’s
Confidential Information.  The receiving party may disclose Confidential
Information to the extent such disclosure is required by applicable law or
government regulation, or by order of court or government agency with subpoena
powers, provided that such receiving party shall give the other party prior
notice of such requirement to disclose and a reasonable opportunity to object or
take other available action, including the seeking of a protective order.  The
receiving party shall cooperate with the reasonable requests of the other party
in connection with any such objections, action or protective order.

 

10

--------------------------------------------------------------------------------


 

6.2                                 Public Disclosure.    Unless otherwise
required by law, the parties hereto agree that they shall not make any public
disclosure, by means of the issuance of any reports, statements, releases or
other public disclosure, or any other third party public disclosure, relating to
the terms and conditions of this Agreement and the transactions contemplated
hereby, except for (a) after the Merger, an announcement by Earth Biofuels that
the parties have effected the transactions contemplated herein (disclosing only
the nature but not the specific terms of the transaction), (b) following the
disclosure noted in clause (a), an announcement by the Company, the language of
which has been pre-approved in writing by Earth Biofuels (disclosing only the
nature but not the specific terms of the transaction), (c) such disclosures as
may be required by applicable law and public listing and disclosure
requirements, and (d) such other disclosures as the parties shall mutually
agree.

 

6.3                                 Further Assurances.    Each of the parties
to this Agreement shall use all commercially reasonable efforts to effectuate
the transactions contemplated hereby.  Each party hereto, at the reasonable
request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of this Agreement and the
transactions contemplated hereby.

 


ARTICLE VII


 


INDEMNIFICATION


 


7.1                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 
ALL REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY INSTRUMENT
DELIVERED PURSUANT TO THIS AGREEMENT, SHALL SURVIVE THE MERGER FOR A PERIOD OF
ONE (1) YEAR AFTER THE CLOSING DATE.


 


7.2                                 INDEMNIFICATION BY THE MEMBERS.


 


(A)                                  COMPANY INDEMNIFICATION LOSSES.  SUBJECT TO
SECTION 7.4 HEREOF, THE MEMBERS, JOINTLY BUT NOT SEVERALLY, SHALL INDEMNIFY,
SAVE AND HOLD HARMLESS EARTH BIOFUELS AND ITS SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, AFFILIATES, AGENTS AND ASSIGNS (EACH AN “INDEMNIFIED PARTY”), FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, JUDGMENTS, PENALTIES, FINES,
COSTS OR EXPENSES (INCLUDING ATTORNEYS FEES AND CONSULTANTS FEES) INCURRED BY AN
INDEMNIFIED PARTY IN CONNECTION WITH, ARISING OUT OF, RESULTING FROM OR INCIDENT
TO THE FOLLOWING (THE “COMPANY INDEMNIFICATION LOSSES”), TO THE EXTENT OF EACH
SUCH MEMBER’S PERCENTAGE OWNERSHIP OF THE STOCKHOLDER AS OF THE DATE HEREOF
MULTIPLIED BY THE MERGER CONSIDERATION:


 

(I)             ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE COMPANY
IN ARTICLE II OF THIS AGREEMENT OR IN ANY EXHIBIT, CERTIFICATE, INSTRUMENT OR
AGREEMENT DELIVERED BY SUCH PARTY PURSUANT HERETO OR THERETO; OR

 

(II)          ANY BREACH OF ANY COVENANT OR AGREEMENT MADE BY THE COMPANY IN
THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR AGREEMENT DELIVERED BY SUCH
PARTY PURSUANT HERETO OR THERETO.

 

11

--------------------------------------------------------------------------------


 


(B)                                 STOCKHOLDER INDEMNIFICATION LOSSES.  SUBJECT
TO SECTION 7.4 HEREOF, THE MEMBERS, JOINTLY BUT NOT SEVERALLY, SHALL INDEMNIFY,
SAVE AND HOLD HARMLESS EACH INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, JUDGMENTS, PENALTIES, FINES, COSTS OR EXPENSES
(INCLUDING ATTORNEYS FEES AND CONSULTANTS FEES) INCURRED BY AN INDEMNIFIED PARTY
IN CONNECTION WITH, ARISING OUT OF, RESULTING FROM OR INCIDENT TO THE FOLLOWING
(THE “STOCKHOLDER INDEMNIFICATION LOSSES”), TO THE EXTENT OF EACH SUCH MEMBER’S
PERCENTAGE OWNERSHIP OF THE STOCKHOLDER AS OF THE DATE HEREOF MULTIPLIED BY THE
MERGER CONSIDERATION:


 

(I)                         ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY
THE STOCKHOLDER IN ARTICLE II OR ARTICLE IV OF THIS AGREEMENT OR IN ANY EXHIBIT,
CERTIFICATE, INSTRUMENT OR AGREEMENT DELIVERED BY SUCH PARTY PURSUANT HERETO OR
THERETO; OR

 

(ii)                      any breach of any covenant or agreement made by the
Stockholder in this Agreement or in any certificate, instrument or agreement
delivered by such party pursuant hereto or thereto.

 


(C)                                  MEMBER INDEMNIFICATION LOSSES.  SUBJECT TO
SECTION 7.4 HEREOF, THE MEMBERS, INDIVIDUALLY, SHALL INDEMNIFY, SAVE AND HOLD
HARMLESS EACH INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, JUDGMENTS, PENALTIES, FINES, COSTS OR EXPENSES (INCLUDING ATTORNEYS
FEES AND CONSULTANTS FEES) INCURRED BY AN INDEMNIFIED PARTY IN CONNECTION WITH,
ARISING OUT OF, RESULTING FROM OR INCIDENT TO THE FOLLOWING (THE “MEMBER
INDEMNIFICATION LOSSES”), TO THE EXTENT OF SUCH MEMBER’S PERCENTAGE OWNERSHIP OF
THE STOCKHOLDER AS OF THE DATE HEREOF MULTIPLIED BY THE MERGER CONSIDERATION:


 


(I)                                     ANY BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY SUCH EQUITY OWNER IN ARTICLE V OF THIS AGREEMENT OR IN ANY
EXHIBIT, CERTIFICATE, INSTRUMENT OR AGREEMENT DELIVERED BY SUCH EQUITY OWNER
PURSUANT HERETO; OR


 


(II)                                  ANY BREACH OF ANY COVENANT OR AGREEMENT
MADE BY SUCH EQUITY OWNER IN THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR
AGREEMENT DELIVERED BY SUCH EQUITY OWNER PURSUANT HERETO.


 

The terms “Company Indemnification Losses,”,” “Stockholder Indemnification
Losses” and “Member Indemnification Losses” as used in this Section 7.2 are not
limited to matters asserted by third parties against any indemnified party, but
include Company Indemnification Losses, Stockholder Indemnification Losses and
Member Indemnification Losses incurred or sustained by an indemnified party in
the absence of third party claims.  Payments by any indemnified party of amounts
for which such indemnified party is indemnified hereunder shall not be a
condition precedent to recovery.

 

Earth Biofuels agrees to notify the Members of any Company Indemnification
Losses, Stockholder Indemnification Losses, Member Indemnification Losses,
claims or misrepresentations, breaches or other matters covered by this
Article VII upon discovery or receipt of notice thereof.

 

12

--------------------------------------------------------------------------------


 


7.3                                 INDEMNIFICATION PROCEDURE.


 


(A)                                  DEFENSE OF CLAIM.  IF A CLAIM FOR COMPANY
INDEMNIFICATION LOSSES, STOCKHOLDER INDEMNIFICATION LOSSES AND/OR MEMBER
INDEMNIFICATION LOSSES (A “CLAIM”) IS TO BE MADE BY A PARTY ENTITLED TO
INDEMNIFICATION HEREUNDER AGAINST THE INDEMNIFYING PARTY, THE PARTY CLAIMING
SUCH INDEMNIFICATION SHALL GIVE WRITTEN NOTICE (A “CLAIM NOTICE”) TO THE
INDEMNIFYING PARTY AS SOON AS PRACTICABLE AFTER THE PARTY ENTITLED TO
INDEMNIFICATION BECOMES AWARE OF ANY FACT, CONDITION OR EVENT THAT MAY GIVE RISE
TO COMPANY INDEMNIFICATION LOSSES, STOCKHOLDER INDEMNIFICATION LOSSES AND/OR
MEMBER INDEMNIFICATION LOSSES FOR WHICH INDEMNIFICATION MAY BE SOUGHT UNDER THIS
ARTICLE VII.  IF ANY LAWSUIT OR ENFORCEMENT ACTION IS FILED AGAINST ANY PARTY
ENTITLED TO THE BENEFIT OF INDEMNITY HEREUNDER, WRITTEN NOTICE THEREOF SHALL BE
GIVEN TO THE INDEMNIFYING PARTY AS PROMPTLY AS PRACTICABLE (AND IN ANY EVENT
WITHIN FIFTEEN (15) CALENDAR DAYS AFTER THE SERVICE OF THE CITATION OR
SUMMONS).  THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE TIMELY NOTICE HEREUNDER
FOR ANY PURPOSE SHALL NOT AFFECT RIGHTS TO INDEMNIFICATION HEREUNDER, EXCEPT TO
THE EXTENT THAT THE INDEMNIFYING PARTY HAS BEEN DAMAGED BY SUCH FAILURE.  AFTER
SUCH NOTICE, EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE, IF THE INDEMNIFYING
PARTY SHALL ACKNOWLEDGE IN WRITING TO THE INDEMNIFIED PARTY THAT THE
INDEMNIFYING PARTY SHALL BE OBLIGATED UNDER THE TERMS OF ITS INDEMNITY HEREUNDER
IN CONNECTION WITH SUCH LAWSUIT OR ACTION, THEN THE INDEMNIFYING PARTY SHALL BE
ENTITLED, IF IT SO ELECTS AT ITS OWN COST, RISK AND EXPENSE, (I) TO TAKE CONTROL
OF THE DEFENSE AND INVESTIGATION OF SUCH LAWSUIT OR ACTION, (II) TO EMPLOY AND
ENGAGE ATTORNEYS OF ITS OWN CHOICE BUT, IN ANY EVENT, REASONABLY ACCEPTABLE TO
THE INDEMNIFIED PARTY, TO HANDLE AND DEFEND THE SAME UNLESS THE NAMED PARTIES TO
SUCH ACTION OR PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND THE INDEMNIFIED PARTY HAS BEEN
ADVISED IN WRITING BY COUNSEL THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES
AVAILABLE TO SUCH INDEMNIFIED PARTY THAT ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY, IN WHICH EVENT THE INDEMNIFIED PARTY
SHALL BE ENTITLED, AT THE INDEMNIFYING PARTY’S COST, RISK AND EXPENSE, TO
SEPARATE COUNSEL OF ITS OWN CHOOSING (PROVIDED, HOWEVER, IN NO EVENT SHALL THE
INDEMNIFYING PARTY BE OBLIGATED TO ENGAGE MORE THAN ONE (1) ADDITIONAL COUNSEL)
AND (III) TO COMPROMISE OR SETTLE SUCH LAWSUIT OR ACTION, WHICH COMPROMISE OR
SETTLEMENT SHALL BE MADE ONLY WITH THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.


 


(B)                                 COOPERATION.  WITH RESPECT TO ANY LAWSUIT OR
ACTION FOR WHICH INDEMNITY IS SOUGHT UNDER SECTION 7.3(A), THE INDEMNIFIED PARTY
SHALL COOPERATE IN ALL REASONABLE RESPECTS WITH THE INDEMNIFYING PARTY AND ITS
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ITS ATTORNEYS) IN THE
INVESTIGATION, TRIAL AND DEFENSE OF SUCH LAWSUIT OR ACTION AND ANY APPEAL
ARISING THEREFROM; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY MAY, AT ITS OWN
COST, PARTICIPATE IN NEGOTIATIONS, ARBITRATIONS AND THE INVESTIGATION, TRIAL AND
DEFENSE OF SUCH LAWSUIT OR ACTION AND ANY APPEAL ARISING THEREFROM.  THE PARTIES
SHALL COOPERATE WITH EACH OTHER IN ANY NOTIFICATIONS TO INSURERS.


 

If the indemnifying party fails to assume the defense of such lawsuit or action
within fifteen (15) calendar days after receipt of the Claim Notice, the
indemnified party against which such lawsuit or action has been asserted will
(upon delivering notice to such effect to the indemnifying party) have the right
to undertake, at the indemnifying party’s cost and expense, the defense,
compromise or settlement of such lawsuit or action on behalf of and for the
account

 

13

--------------------------------------------------------------------------------


 

and risk of the indemnifying party; provided, however, that such lawsuit or
action shall not be compromised or settled without the written consent of the
indemnifying party, which consent shall not be unreasonably withheld or delayed.

 

In the event the indemnified party assumes the defense of the lawsuit or action,
the indemnified party will keep the indemnifying party reasonably informed of
the progress of any such defense, compromise or settlement.  The indemnifying
party shall be liable for any settlement of any action effected pursuant to and
in accordance with this Article VII and for any final judgment (subject to any
right of appeal) and the indemnifying party agrees to indemnify and hold
harmless an indemnified party from and against any Company Indemnification
Losses, Stockholder Indemnification Losses and/or Member Indemnification Losses
by reason of such settlement or judgment.

 


7.4                                 LIMITATION ON INDEMNIFICATION.  THE
INDEMNIFICATION OBLIGATIONS WITH RESPECT TO ANY ITEM DESCRIBED ABOVE IN
SECTION 7.2 SHALL BE LIMITED TO AN AGGREGATE DOLLAR AMOUNT NOT TO EXCEED
$440,000.  NO INDIVIDUAL MEMBER SHALL BEAR INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO ANY ITEM DESCRIBED IN SECTION 7.2 IN AN AGGREGATE DOLLAR AMOUNT THAT
EXCEEDS THE PRODUCT OF (A) SUCH MEMBER’S PERCENTAGE OWNERSHIP OF THE STOCKHOLDER
AS OF THE DATE HEREOF AND (B) THE MERGER CONSIDERATION.


 


7.5                                 INDEMNIFICATION BY INDIVIDUALS.  TO THE
EXTENT THAT AN INDIVIDUAL OWNS ALL OR ANY PART OF THE EQUITY INTERESTS OF ONE OR
MORE MEMBERS, SUCH INDIVIDUAL ALSO SHALL BE RESPONSIBLE FOR THE INDEMNIFICATION
OBLIGATIONS OF SUCH MEMBER(S) PURSUANT TO THIS ARTICLE VII.


 


ARTICLE VIII


 


AMENDMENT AND WAIVER


 

Except as is otherwise required by applicable law, this Agreement may be amended
at any time by execution of an instrument in writing signed by Earth Biofuels,
the Company, the Stockholder and the Equity Owners.

 


ARTICLE IX


 


GENERAL PROVISIONS


 


9.1                                 NOTICES.   ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING, SHALL BE
EFFECTIVE WHEN GIVEN, AND SHALL IN ANY EVENT BE DEEMED TO BE GIVEN UPON RECEIPT
OR, IF EARLIER, (A) FIVE (5) DAYS AFTER DEPOSIT WITH THE U.S. POSTAL SERVICE OR
OTHER APPLICABLE POSTAL SERVICE, IF DELIVERED BY FIRST CLASS MAIL, POSTAGE
PREPAID, (B) UPON DELIVERY, IF DELIVERED BY HAND, (C) ONE (1) BUSINESS DAY AFTER
THE BUSINESS DAY OF DEPOSIT WITH FEDERAL EXPRESS OR SIMILAR OVERNIGHT COURIER,
FREIGHT PREPAID OR (D) ONE (1) BUSINESS DAY AFTER THE BUSINESS DAY OF CONFIRMED
FACSIMILE TRANSMISSION, IF DELIVERED BY FACSIMILE TRANSMISSION WITH COPY BY
FIRST

 

14

--------------------------------------------------------------------------------


 


CLASS MAIL, POSTAGE PREPAID, AND SHALL BE ADDRESSED TO THE ADDRESS SET FORTH
BELOW (OR AT SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY TEN (10) DAYS’
ADVANCE WRITTEN NOTICE TO THE OTHER PARTY PURSUANT TO THE PROVISIONS ABOVE):

 


(A)                                  IF TO EARTH BIOFUELS OR THE SURVIVING
CORPORATION, TO:


 

Earth Biofuels, Inc.

3001 Knox Street, Suite 403

Dallas, TX 75205

Attention: Dennis McLaughlin and Tommy Johnson

Facsimile No.: 214-389-9806

 

with a copy to:

 

Scheef & Stone, L.L.P.

5956 Sherry Lane, Suite 1400

Dallas, Texas  75225

Attention: Roger A. Crabb

Facsimile No.: 214-706-4242

 


(B)                                 IF TO THE COMPANY, TO:


 

Southern Bio Fuels, Inc.

142 St. Andrews

Jackson, Mississippi  39211

Attention: Dean A. Blackwell

Facsimile No.: 601-932-2911

 

with a copy to:

 

Watkins Ludlam Winter & Stennis, P.A.

633 North State Street (39202)

P.O. Box 427

Jackson, Mississippi  39205-0427

Attention: David B. Grishman

Facsimile No.: 601-949-4804

 


(C)                                  IF TO THE STOCKHOLDER, TO:


 

Southern Bio Fuels, LLC

142 St. Andrews

Jackson, Mississippi  39211

Attention: Dean A. Blackwell

Facsimile No.: 601-932-2911

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Watkins Ludlam Winter & Stennis, P.A.

633 North State Street (39202)

P.O. Box 427

Jackson, Mississippi  39205-0427

Attention: David B. Grishman

Facsimile No.: 601-949-4804

 


(D)                                 IF TO AN EQUITY OWNER, THE ADDRESS OR
FACSIMILE NUMBER FOR SUCH EQUITY OWNER SET FORTH ON THE SIGNATURE PAGES HERETO.


 

9.2                                 Interpretation.    Any reference to the
Company’s “knowledge” shall mean the actual knowledge of the Company’s executive
officers after due inquiry, which may be satisfied by consultation with the
Company’s executive officers and other key personnel as said executive officers
or the Company deems appropriate.  Any reference to the Stockholder’s
“knowledge” shall mean the actual knowledge of the Stockholder’s executive
officers after due inquiry, which may be satisfied by consultation with the
Stockholder’s executive officers and other key personnel as said executive
officers or the Stockholder deems appropriate.  Any reference to an Equity
Owner’s “knowledge” shall mean the actual knowledge of such Equity Owner after
due inquiry.  The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.” 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

9.3                                 Counterparts.    This Agreement may be
executed in one or more counterparts (including by means of telecopier), all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.

 

9.4                                 Entire Agreement; Assignment.    This
Agreement, the schedules and exhibits hereto, and the documents and instruments
and other agreements among the parties hereto referenced herein: (a) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof; and (b) shall not
be assigned by operation of law or otherwise except as otherwise specifically
provided, except that Earth Biofuels may assign its respective rights and
delegate its respective obligations hereunder to its respective affiliates.

 

9.5                                 Severability.    In the event that any
provision of this Agreement or the application thereof, becomes or is declared
by a court of competent jurisdiction to be illegal, void or unenforceable, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto.  The
parties further agree to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that will

 

16

--------------------------------------------------------------------------------


 

achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

 

9.6                                 Other Remedies.    Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.

 

9.7                                 Governing Law.    This Agreement shall be
governed by and construed in accordance with the laws of the State of
Mississippi, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

 

9.8                                 Rules of Construction.    The parties hereto
agree that they have been represented by counsel during the negotiation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 


9.9                                 FEES AND EXPENSES.  EXCEPT AS PROVIDED
BELOW, EACH PARTY (INCLUDING THE EQUITY OWNERS) SHALL BE SOLELY RESPONSIBLE FOR
THE PAYMENT OF ITS OWN FEES AND EXPENSES.


 

10.10                     Dispute Resolution.  In the event of any dispute,
claim or controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate
(each, a “Dispute”), the parties to such Dispute shall use their best efforts to
settle such Dispute.  To this effect, the parties to such Dispute shall consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to such
parties.  If such parties do not reach a solution within a period of fifteen
(15) days (or such longer period as such parties mutually agree in writing),
then, upon notice by any party to the other parties involved in the Dispute, the
Dispute shall be determined by arbitration in Dallas, Texas before one
arbitrator.  The arbitration shall be administered by JAMS pursuant to its
Streamlined Arbitration Rules and Procedures.  Judgment on the award may be
entered in any court having jurisdiction.  This clause shall not preclude the
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.  The arbitrator may, in the award, allocate all or
part of the costs of the arbitration, including the fees of the arbitrator and
the reasonable attorneys’ fees of the prevailing party.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Earth Biofuels, the Company, the Stockholder, the Members
and the Individuals have caused this Agreement to be signed as of the date first
written above.

 

 

EARTH BIOFUELS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

SOUTHERN BIO FUELS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Dean A. Blackwell

 

Title:

President

 

 

 

 

 

 

 

SOUTHERN BIO FUELS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Dean A. Blackwell

 

Title:

Manager

 

 

 

 

 

 

 

MEMBERS:

 

 

 

 

Dean Blackwell and Affiliates, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Dean A. Blackwell

 

Title:

President

 

 

 

 

Address:

 

 

 

142 Saint Andrews

 

Jackson, Mississippi 39211

 

Attention: Dean A. Blackwell

 

Facsimile No.: 601-932-2911

 

--------------------------------------------------------------------------------


 

 

Trey Co Engineering, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Robert L. Fleming, III

 

Title:

President

 

 

 

 

Address:

 

 

 

1510 Chambers Street

 

Vicksburg, Mississippi 39180

 

Attention: Robert L. Fleming, III

 

Facsimile No.:

 

 

 

MRG Enterprises, LLC

 

 

 

 

 

By:

 

 

 

Name:

Steven K. Dickerson

 

Title:

Manager

 

 

 

 

Address:

 

 

 

P.O. Box 1249

 

Kosciusko, Mississippi 39090

 

Attention: Steven K. Dickerson

 

Facsimile No.: 662-289-3313

 

 

 

KNS Biodiesel, LLC

 

 

 

 

 

By:

 

 

 

Name:

Kanwal S. Nair

 

Title:

Manager

 

 

 

 

Address:

 

 

 

2039 Petit Bois Street

 

Jackson, Mississippi 39211

 

Attention: Kanwal S. Nair

 

Facsimile No.:

 

--------------------------------------------------------------------------------


 

 

Golden Tiger Lipids, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy T. Coursey

 

Title:

Manager

 

 

 

 

Address:

 

 

 

 

320 West Wood Court

 

Madison, Mississippi 39110

 

Attention: Timothy T. Coursey

 

Facsimile No.:

 

 

 

 

 

 

 

 

 

 

Name:

William A. Stewart

 

 

 

 

Address:

 

 

 

4 Prescott Walk NE

 

Atlanta, Georgia 30307

 

Facsimile No.: 770-424-3399

 

 

 

INDIVIDUALS:

 

 

 

 

 

 

 

 

 

 

Name:

Dean A. Blackwell

 

 

 

 

Address:

 

 

 

142 Saint Andrews

 

Jackson, Mississippi 39211

 

Facsimile No.: 601-932-2911

 

--------------------------------------------------------------------------------


 

 

 

 

 

Name:

Robert L. Fleming, III

 

 

 

 

Address:

 

 

 

1510 Chambers Street

 

Vicksburg, Mississippi 39180

 

Facsimile No.:

 

 

 

 

 

 

 

 

 

 

Name:

Steven K. Dickerson

 

 

 

 

Address:

 

 

 

P.O. Box 1249

 

Kosciusko, Mississippi 39090

 

Facsimile No.: 662-289-3313

 

--------------------------------------------------------------------------------